 1   Jennifer Mouzis SBN 200280
     LAW OFFICE OF JENNIFER MOUZIS
 2   4825 J Street, Suite 222
     Sacramento, CA 95819
 3   Telephone: 916-822-8702
     Facsimile: 916-822-8712
 4   E-mail: jm@jennifermouzislaw.com
 5   Attorney for Defendant,
     SAYBYN BORGES
 6

 7
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                       COUNTY OF SACRAMENTO
 9

10
     THE UNITED STATES OF                   )       CASE NO. 2:18-CR-00136-TLN
11
     AMERICA,                               )
                                            )
12
                    Plaintiffs,             )
13
                                            )       STIPULATION AND ORDER
             vs.                            )       TO CONTINUE STATUS CONFERENCE
14
                                            )
                                            )
15   SAYBYN BORGES and                      )
     ALFREDO SANCHEZ                        )
16                                          )
                    Defendants.             )
17                                         /

18
                    IT IS HEREBY STIPULATED and agreed by and between attorneys for the
19
     respective clients that the Status Conference scheduled for October 31, 2019, at 9:30 a.m., be
20
     continued to January 9, 2019, 9:30 am, before the Honorable Troy L. Nunley, or as soon
21
     thereafter as is convenient to the court’s calendar.
22
             This request is based upon the fact that the prosecution has agreed to provide additional
23
     discovery to the defense and the defense is waiting for the additional materials to review and
24
     evaluate the case and offer in light of the material. The defense requires additional time to review
25
     the materials when received, meet with their clients, and make decisions regarding the pending
26
     case.
27

28
                      STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE -1
 1
            Counsel for Defendants have corresponded with Assistant U.S. Attorney, CAMERON
 2
     DESMOND, who has no objection to this continuance.
 3
            The parties further agree that the time under the Speedy Trial Act be excluded under 18
 4
     U.S.C. §§ 3161(h)(1)(D) and (7)(A).
 5
            It is respectfully submitted that neither the court, nor any party to this proceeding, should
 6
     be unduly prejudiced by the continuance of the Status Conference for the above-stated purposes.
 7

 8
     Dated: October ____, 2019             Respectfully Submitted,
 9
                                           LAW OFFICE OF JENNIFER MOUZIS
10
                                           By: /s/ Jennifer Mouzis
11
                                           JENNIFER MOUZIS
12
                                           Attorney for Defendant,
13
     Dated: October ___, 2019.             Respectfully Submitted,
14
                                           LAW OFFICES OF ANTHONY P. CAPOZZI
15
                                           /s/ Anthony P. Capozzi
16
                                           ANTHONY P. CAPOZZI
17                                         Attorney for Defendant,
18
     Dated: October ____, 2019             UNITED STATES ATTORNEY’S OFFICE
19
                                           By: /s/ Cameron Desmond
20
                                           CAMERON DESMOND
21
                                           Assistant U.S. Attorney
22
                                                 *******
23
                                                ORDER
24
            IT IS SO ORDERED.
25
     DATED: October 25, 2019
26
                                                                  Troy L. Nunley
27                                                                United States District Judge
28
                     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE -2
